Citation Nr: 1029570	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-28 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York
 
 
THE ISSUES
 
1.  Whether a substantive appeal was timely filed following the 
October 25, 2006, rating decision, which continued the 20 percent 
evaluation for sensorineural hearing loss.
 
2.  Whether a substantive appeal was timely filed following the 
October 25, 2006, rating decision, which denied entitlement to 
service connection for tinnitus
 
3.  Entitlement to an effective date earlier than April 24, 2006, 
for the award of service connection for right hand condition.
 
4.  Entitlement to an effective date earlier than April 24, 2006, 
for the award of service connection for residuals of a right foot 
shrapnel wound with scar.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1952 to April 1954.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 Decision Review Officer decision and a 
July 2008 administrative determination of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  A substantive appeal addressing claims of entitlement to an 
evaluation in excess of 20 percent for sensorineural hearing loss 
and entitlement to service connection for tinnitus was not filed 
within the one-year period from the date of mailing of the 
notification of the October 2006 rating decision being appealed 
or within 60 days from the date the August 2007 statement of the 
case was issued.
 
2.  In a June 2001 rating decision, the RO denied entitlement to 
service connection for right hand and right foot disabilities.  
The Veteran was notified of the determination in July 2001, along 
with his appeal rights.  He did not appeal, and the rating 
decision is final.  
 
3.  The Veteran filed an application to reopen claims of 
entitlement to service connection for right hand and right foot 
disabilities on May 8, 2006.  
 
4.  There was no formal claim, informal claim, or written intent 
to file a claim of entitlement to service connection for right 
hand and right foot disabilities between July 2001 and April 
2006.
 
 
CONCLUSIONS OF LAW
 
1.  The Veteran did not submit a timely substantive appeal in 
connection with the October 25, 2006, RO rating determination 
denying entitlement to an increased rating for a hearing loss and 
service connection for tinnitus.  Accordingly, the request for 
review on appeal of those issues is dismissed.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.202, 20.302(b) (2009).
 
2.  The criteria for an effective date earlier than April 24, 
2006, for the award of service connection for right hand disorder 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2009).
 
3.  The criteria for an effective date earlier than April 24, 
2006, for the award of service connection for residuals of a 
right foot shrapnel wound with scar have not been met.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1, 3.155, 3.400.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Timeliness of Appeal
 
The Board has considered whether the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010), is applicable to these claims.  
The VCAA defines VA's duty to notify claimants about the 
information and evidence necessary to substantiate a claim and 
the duty to assist claimants.  The VCAA does not affect matters 
on appeal, however, when the issue is limited to statutory 
interpretation, as is the case here.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (June 2004) (VA 
not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).
 
Nevertheless, the RO has informed the Veteran in the July 2008 
letter, at the June 2009 hearing, and in the November 2009 
statement of the case of why his substantive appeal was not 
timely filed.
 
The threshold question is whether the Veteran filed a timely 
substantive appeal following the October 25, 2006, rating 
decision, which continued the 20 percent evaluation for 
sensorineural hearing loss, and denied entitlement to service 
connection for tinnitus.  If the veteran has not filed a timely 
substantive appeal, then his appeal fails.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).
 
VA imposes duties on a claimant seeking VA compensation.  If the 
claimant disagrees or is dissatisfied with a determination by the 
agency of original jurisdiction, the claimant has a duty to 
express disagreement with a decision of the VA by filing a notice 
of disagreement and to timely perfect the appeal by filing a 
substantive appeal following the issuance of a statement of the 
case.  See 38 C.F.R. §§ 20.201, 20.202, 20.302(a), (b) (2009).  
As to the first step of initiating appellate review, the claimant 
is to submit a notice of disagreement within one year from the 
date that the agency mails notice of the determination to the 
claimant.  See 38 C.F.R. § 20.302(a).  After the preparation and 
mailing of the statement of the case, the claimant then has the 
burden to submit a timely substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302(b).
 
The law provides:
 
Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal 
after a statement of the case is furnished as 
prescribed in this section.
 
Except in the case of simultaneously contested 
claims, notice of disagreement shall be filed within 
one year from the date of mailing of notice of the 
result of initial review or determination. . . . 
 
The claimant will be afforded a period of sixty days 
from the date of the statement of the case is mailed 
to file the formal appeal. . . .  The agency of 
original jurisdiction may close the case for failure 
to respond after receipt of the statement of the 
case, but questions as to timeliness or adequacy of 
response shall be determined by the Board of 
Veterans' Appeals.
 
38 U.S.C.A. § 7105 (West 2002); see also 38 C.F.R. § 20.302(b).
 
As to the Veteran's claims of entitlement to an evaluation in 
excess of 20 percent for sensorineural hearing loss, and 
entitlement to service connection for tinnitus, the RO issued a 
decision on October 25, 2006, which continued the assigned 
evaluation for sensorineural hearing loss, and denied entitlement 
to service connection for tinnitus.  The notification letter is 
not date stamped, but clearly the Veteran received it because he 
submitted a notice of disagreement in May 2007, indicating he was 
appealing the October 25, 2006 rating decision as to both 
issues.  The RO has indicated that the notification letter was 
sent on November 14, 2006.  See August 2007 statement of the 
case, and the Board will use that date under the presumption of 
regularity of government conduct.
 
On August 8, 2007, the RO mailed a statement of the case 
addressing these two issues.  Therein the Veteran was informed of 
the following, in part:
 
What You Need To Do
 
To complete your appeal, you must file a formal 
appeal.  We have enclosed VA Form 9, Appeal to 
the Board of Veterans' Appeals, which you may use 
to complete your appeal.  We will gladly explain 
the form if you have questions. . . .  
 
When You Need To Do It
 
You must file your appeal with this office within 
60 days from the date of this letter or within 
the remainder, if any, of the one-year period 
from the date of the letter notifying you of the 
action that you have appealed.  If we do not 
hear from you within this period, we will 
close your case.  If you need more time to file 
your appeal, you should request more time before 
the time limit for filing your appeal expires.
 
(Emphasis in the original.)
 
On January 10, 2008, VA received a December 2007 letter from the 
Veteran, which was entitled "Notice of Formal Appeal to Board of 
Veterans' Appeals."  
 
In July 2008, the RO informed the Veteran that his letter dated 
December 29, 2007, was not timely filed and explained why.  The 
Veteran timely appealed that determination, to include perfecting 
an appeal regarding the timeliness issue.  He requested a 
hearing, which was held in June 2009.  There, the Veteran 
testified that his May 2007 notice of disagreement should also 
have constituted a substantive appeal.
 
The Board has carefully reviewed the evidence of record and 
agrees with the RO that the Veteran's January 2008 submission was 
not a timely-filed substantive appeal following the October 2006 
rating decision.  The reasons follow.
 
The RO informed the Veteran in the August 2007 statement of the 
case that in order to perfect his appeal, he needed to submit a 
substantive appeal within 60 days from the date the statement of 
the case was mailed or within one year from the date of the 
notification of the rating decision.  See 38 C.F.R. § 20.302(b).  
The date the Veteran was notified of the October 2006 rating 
decision was on November 14, 2006.  The date of the statement of 
the case was issued was on August 8, 2007.  The one-year period 
expired on November 14, 2007, and the 60-day period expired on 
October 7, 2007.  Whichever date is more beneficial to the 
claimant will be the end date of the appeal, which in this case 
is November 14, 2007.  The substantive appeal was received on 
January 10, 2008, which is almost two months after the expiration 
of the appeal period.  This is not a timely-filed substantive 
appeal as to the claims for entitlement to an evaluation in 
excess of 20 percent for sensorineural hearing loss and 
entitlement to service connection for tinnitus.  See 38 U.S.C.A. 
§ 7105(d)(3), 7108; 38 C.F.R. § 20.302(b).
 
The Veteran has made allegations that an earlier substantive 
appeal was shredded by RO personnel.  The RO properly determined 
that this was not the case, as the Veteran was not claiming he 
had submitted a document that was not part of the claims file.  
Rather, his allegation that he had submitted a timely substantive 
appeal was based upon the notice of disagreement he submitted in 
May 2007, which document is of record.  Thus, there is no 
evidence that a document the Veteran submitted to VA had been 
shredded.
 
Additionally, neither the Veteran nor any representative 
submitted any evidence to VA between the August 2007 statement of 
the case and the January 2008 submission that could be construed 
as a timely-filed substantive appeal.
 
In the absence of a timely-filed substantive appeal, the petition 
for appellate review as to the claims for entitlement to an 
evaluation in excess of 20 percent for sensorineural hearing 
loss, and entitlement to service connection for tinnitus is 
dismissed in accordance with 38 U.S.C.A. § 7108.  Further, in the 
absence of a timely appeal, the October 2006 rating decision is 
final as to these two issues.  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993); see Roy v. Brown, 5 Vet. App. 554 (1993).
 
Following the June 2009 RO hearing, the hearing officer properly 
construed the Veteran's testimony as filing a claim for increase 
for sensorineural hearing loss and an application to reopen the 
claim for service connection for tinnitus.  Those claims were 
addressed in a February 2010 rating decision.  That rating 
decision is not on appeal, and the Board may not exercise 
appellate review over it.
 

I.  Effective Date Issues
 
A.     VCAA
 
The requirements of the VCAA have been met.  The current claim 
stems from an application to reopen previously-denied claims of 
entitlement to service connection for right hand and right foot 
disabilities.  In the August 2007 decision on appeal, the 
Decision Review Officer reopened the claims and granted them.  
This means that the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met since the Veteran's claims were successfully 
reopened.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Following the Veteran's notice of disagreement as to the 
effective date, the RO properly provided him with a statement of 
the case addressing the effective-date issues.
 
VA has not obtained any records in connection with the Veteran's 
claims for an earlier effective date, as these claims are based 
upon evidence already in the claims file.  The Veteran has not 
submitted any additional evidence except testimony at a June 2009 
Decision Review Officer hearing.  VA did not provide the Veteran 
with an examination in connection with the claims for earlier 
effective dates, as these claims do not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see 
also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2009).  In sum, there is no 
evidence of any VA error in assisting the appellant that 
reasonably affects the fairness of this adjudication.
 
The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  
 
B.     Analysis
 
The Veteran asserts that he warrants an earlier effective date 
for the award of service connection for a right hand condition 
and residuals of a right foot shrapnel wound with scar.  At the 
June 2009 hearing before the Decision Review Officer, he 
testified he had filed claims for service connection for right 
hand and right foot disorders approximately 10 years prior, and 
that the evidence of record at the time of the denial was the 
same evidence of record at the time of the award of service 
connection in 2007.  Thus, he felt the effective date should go 
back to his prior claims for service connection.
 
By way of background, at a February 1998 RO hearing, the Veteran 
raised claims for entitlement to service connection for right 
hand and right foot disabilities.  The hearing officer properly 
referred them to a rating board   for consideration.  The claims 
were denied in a June 2000 rating decision.  The Veteran was 
notified of the determination in a June 9, 2000, letter, 
including his appeal rights.  He did not appeal the decision.
 
Once the VCAA was passed in November 2000, the RO reconsidered 
the claims in a June 2001 rating decision, wherein it denied both 
claims for service connection.  The Veteran was notified of this 
rating decision in a July 9, 2001, letter, along with his appeal 
rights.  He did not appeal the determination.  
 
The next time the Veteran submitted a claim for entitlement to 
service connection for right hand and right foot disabilities was 
on May 8, 2006.  As noted above, the Decision Review Officer 
reopened and awarded service connection for right hand condition 
and residuals of a right foot shrapnel wound with scar, effective 
April 24, 2006.  
 
The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a) (emphasis added).  The implementing regulation clarifies 
this to mean that the effective date of service connection and 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is later." 
38 C.F.R. § 3.400 (emphasis added).
 
Under 38 C.F.R. § 3.155(a), the claimant or a representative of 
the claimant can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  See also 38 C.F.R. 
§ 3.1(p).  The benefit sought must be identified, see Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
 
After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of an effective date prior to April 24, 2006, for the award of 
service connection for a right hand condition, and for residuals 
of a right foot shrapnel wound with scar.  The reasons follow.
 
The Veteran's contention is that the same evidence that was used 
to grant his claim in 2007 was the same evidence relied upon to 
deny his claim back in 2000/2001.   That is not a true statement, 
as VA examinations were provided in June 2007, and those VA 
examiners provided a favorable nexus opinion linking post service 
disabilities and service.  See June 2007 VA examination reports.
 
The June 2001 rating decision became final because the Veteran 
did not appeal the decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  Following the June 2001 decision, the next time the 
Veteran submitted an application to reopen the claim for service 
connection for right hand condition, and for residuals of a right 
foot shrapnel wound with scar was on May 8, 2006.  The Decision 
Review Officer assigned an effective date of April 24, 2006, 
stating that such was the date of claim.  On that date, the 
Veteran submitted a claim for increase for his hearing loss 
disability and a claim for entitlement to service connection for 
tinnitus.  See letter from Veteran, dated April 19, 2006 (but 
received at VA on April 24, 2006).  Nowhere in that document did 
the Veteran state he was seeking service connection for right 
hand and right foot disabilities.  Rather, the first showing of 
an intent to file an application to reopen the claim was in a VA 
Form 21-526, Veteran's Application for Compensation or Pension, 
received on May 8, 2006.  Nevertheless, the issue before the 
Board is whether the evidence of record establishes entitlement 
to an effective date earlier than April 24, 2006, for the award 
of service connection for right hand condition and residuals of a 
right foot shrapnel wound with scar.  
 
Applying the law to the facts of this case, an effective date 
earlier than April 24, 2006, is not warranted.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and 
an award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, whichever 
is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) ("when a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective date 
is the date of the claim to reopen."); Sears v. Principi, 16 
Vet. App. 244, 248 ("The Court thus holds that the effective-
date statute, 38 U.S.C.A. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed.").  As there was a final denial in 2001, 
and a May 2006 claim was the first claim filed after the 2001 
decision, the proper effective date can be no earlier than April 
24, 2006.  Id.
 
The Board has thoroughly reviewed the evidence of record between 
June 2001 and April 2006 to see if the Veteran or his 
representative filed a formal claim, an informal claim, or 
expressed a written intent to file claims of entitlement to 
service connection for right hand and/or right foot disabilities, 
but finds nothing in the record to support such a finding that a 
claim was made prior to April 2006.  See 38 C.F.R. §§ 3.1(p), 
3.155.  In fact, there are no communications from the Veteran or 
his representative between the 2001 decision and the May 2006 
submission.
 
For the reasons described above, the preponderance of the 
evidence is against entitlement to an effective date earlier than 
April 24, 2006, for the award of service connection for a right 
hand disorder and residuals of a right foot shrapnel wound with 
scar.  Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).
 
 


ORDER
 
A substantive appeal was not timely filed following the October 
25, 2006, rating decision, which continued the 20 percent 
evaluation for sensorineural hearing loss.
 
A substantive appeal was not timely filed following the October 
25, 2006, rating decision, which denied entitlement to service 
connection for tinnitus.
 
Entitlement to an effective date earlier than April 24, 2006, for 
the award of service connection for right hand condition is 
denied.
 
Entitlement to an effective date earlier than April 24, 2006, for 
the award of service connection for residuals of a right foot 
shrapnel wound with scar is denied.


______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


